ORDER

PER CURIAM.
AND NOW, this 21st day of May, 2013, upon review of Judge Christine Solomon’s Answer to this Court’s April 18, 2013 Rule to Show Cause, we hereby appoint the Honorable William H. Platt, Senior Judge of the Superior Court of Pennsylvania, to serve as this Court’s Master.. Senior Judge Platt shall gather necessary factual information and shall consider pertinent legal questions. The Administrative Office of Pennsylvania Courts is directed to at*765tend any hearings below and participate as necessary.
Senior Judge Platt shall forward his Report and Recommendations, detailing proposed findings of fact and conclusions of law, as soon as practicable. Upon the filing of the Report and Recommendation, Judge Solomon shall have twenty (20) days to lodge objections in this Court, if any. The Administrative Office of Pennsylvania Courts shall have fourteen (14) days from the date on which it is served with Judge Solomon’s objections to file an answer.
Jurisdiction is retained.